Citation Nr: 1442904	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  07-13 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence have been submitted to reopen the claim of entitlement to service connection for residuals of a right leg crush injury, and if so, whether service connection is warranted for the claimed disability.

2.  Whether new and material evidence have been submitted to reopen the claim of entitlement to service connection for a skin disability, and if so, whether service connection is warranted for the claimed disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Counsel

INTRODUCTION

The Veteran served on active duty from June 1989 to June 1993.  Thereafter, the Veteran served with the Army National Guard until 1996.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Board remanded these matters in March 2010 and December 2011 for further development.  The RO continued the denial of each claim as reflected in the April 2014 supplemental statement of the case (SSOC) and returned these matters to the Board for further appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a skin disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A rating decision dated in November 2004denied the Veteran's request to reopen his claim for service connection for residuals of a right leg crush injury and a skin disability and the Veteran did not submit a notice of disagreement within the required time period.

2.  Evidence associated with the claims file since the November 2004 rating decision was not of record at the time of the rating decision, and when considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for residuals of a right leg crush injury and a skin disability.

CONCLUSIONS OF LAW

1.  The November 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  The evidence received subsequent to the November 2004 rating decision is new and material and the claims of entitlement to service connection for residuals of a right leg crush injury and a skin disability are reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) and (c) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Thr United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
With respect to the Veteran's claims to reopen, the Board is reopening the Veteran's claims of entitlement to service connection for residuals of a right leg crush injury and skin disability.  Therefore, benefit sought on appeal is granted in full with respect to reopening the claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, as to the claim to reopen, such error was harmless.  

II.  Criteria and Analysis

The RO received the Veteran's service connection claims for residuals of a right leg crush injury and a skin disability in November 2003.  A rating decision dated in November 2004 denied the Veteran's claim of entitlement to service connection for residuals of a right leg crush injury and a skin disability on the basis that there was no evidence that these conditions occurred in or were caused by service.  Thereafter, the RO denied the Veteran's claims as the private treatment records received in October 2004 were not new and material.  The Veteran provided a notice of disagreement with the original November 2004 rating decision.  The relevant evidence of record at the time of the November 2004 rating decision consisted of service treatment records, private treatment records and lay statements by the Veteran and his family.  The Veteran did not perfect an appeal within the required time period.  Therefore, the November 2004 rating decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).   "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2013).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

VA received the Veteran's request to reopen his service connection claims for right leg injury and skin disability in February 2006.  The relevant evidence of record received since the November 2004 rating decision includes lay statements from the Veteran and his family, VA treatment records, Social Security Disability records, private treatment records and VA examination reports dated in February 2013 and March 2013 (with an April 2013 addendum).  The evidence received since the November 2004 rating decision is new in that it was not of record at the time of the November 2004 decision.  The Veteran provided lay evidence that he experienced a nagging pain in his right leg every day since service.  See VA examination dated in February 2013.  The record also contains lay evidence from the Veteran and his family that he has had a recurring skin rash ever since active military service.  These lay statements are neither cumulative nor redundant of the evidence of record in November 2004 and they raise a reasonable possibility of substantiating the Veteran's claim by addressing a missing element of the claim, i.e., that the Veteran's current symptoms and/or disability are related to active military service.

Based on the foregoing, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a).  Such evidence is so significant that it must be considered in order to decide fairly the merits of the claim.  Accordingly, the Veteran's claims of entitlement to service connection for residuals of a right leg crush injury and skin disability are reopened.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a skin disability is reopened, and the appeal is granted to that extent only.

New and material evidence having been received, the claim of entitlement to service connection for residuals of a right leg crush injury is reopened, and the appeal is granted to that extent only.





REMAND

The Veteran was provided with a VA examination for his skin disability in March 2013 with an addendum in April 2013.  The examiner provided a negative etiology opinion.  This opinion is inadequate, because it appears that the examiner did not consider the lay statements provided by the Veteran and his family.  The Veteran and his family assert that the Veteran had a recurrent skin rash in service and since discharge from service.  The Veteran and his family are competent to report their observations of a skin rash and frequency of such rash.  Furthermore, the examiner should be made aware that some of the Veteran's service treatment records may be missing.  Accordingly, the Board finds that a remand is necessary in order to provide the Veteran with an adequate medical opinion.

The record indicates that the Veteran receives ongoing VA medical care .

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request treatment records relating to skin and right leg conditions from VA Mecidal Centers in Ann Arbor, Detroit, and Saginaw from April 2014 to the present.

2. Forward the claims file to the examiner who performed the March 2013 VA medical examination with respect to the Veteran's service connection claim for a skin disability (if available) for preparation of an addendum that takes into account all relevant evidence of record.  If the VA examiner that conducted the March 2013 VA examination is unavailable, then schedule the Veteran for another VA examination.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  The examiner should comment on the Veteran and his family's statements regarding the onset and recurrent symptoms of a skin disability and provide an opinion as to whether it is at least as likely as not (i.e., a fifty percent or greater probability) that any current skin disability found on examination (or any current skin disability found in the medical record) is related to active military service.  

The examiner is requested to provide an explanation for any opinion expressed, based on the evidence of record, the examiner's clinical experience and medical expertise, and established medical principles.  As part of his or her explanation, the examiner should discuss the Veteran and his family's lay statements of recurrent symptoms since active military service and determine whether the lay descriptions of a skin rash since military service is related to his current skin disability.  The examiner should also be aware that the service treatment records may not be complete.  

3. Upon completion of the foregoing, readjudicate the Veteran's claim on appeal based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


